Contrary to the defendant’s contention, he was provided with sufficient notice of the grand jury proceedings (see People v Sawyer, 96 NY2d 815, 816 [2001]; People v Merriman, 45 AD3d 700 [2007]). Thereafter, the defendant failed to provide written notice of his intention to testify (see CPL 190.50 [5] [a]; People v Anderson, 192 AD2d 714 [1993]). Accordingly, the County Court properly denied that branch of the defendant’s omnibus motion which was to dismiss the indictment pursuant to CPL 190.50.
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, are without merit. Skelos, J.P., Eng, Leventhal and Chambers, JJ., concur.